DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.

Status of Claims
Claims 1-18 are pending and allowed herein.  In Applicant’s 06/09/2021 submission, claims 1, 11, 17, 18 were amended and no claims were canceled or added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record either individually renders the claimed invention anticipate or in combination obvious.  The closest prior art of record is to Myr (US 6,996,507), Gipps et al (US 2005/0268245), Crain (US 2014/0285375) and Nakagami et al (US 5,819,190).  Where:
Myr teaches a customized optimization which operate on raw data including topography, roads centerlines plan, road cross-sections and earth work unit prices, generated by a computer-aided design (CAD) program, reliably. Enables optimization of complete transport system having many intersecting roads or rail tracks, efficiently.
Gipps et al teach a unique path optimization system that assists project teams in the selection of paths that meet the objectives of minimizing project construction cost while satisfying predetermined design/engineering rules and project constraints.
Crain teaches a compact SAR pod that is capable of convenient, efficient, and economical detachable mounting on and use with variety of available boom type platforms such as bucket trucks and man lift booms and scanning behind and underneath surfaces since SAR pod is portable and self-contained by mounting all of the components of SAR pod on support structure.
Nakagami et al teach a ground leveling control system for a bulldozer, comprising: (a) a cutting edge position detector for detecting a position of a cutting edge of a blade with respect to the ground; and (b) a blade controller for controlling the blade to be lifted or lowered such that the cutting edge position of the blade detected by the cutting edge position detector is kept coincident with a preset target cutting edge position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogura et al (US Pub 2006/0026101) teaches and invention relates to a work support and management system for a working machine, which measures and displays the three-dimensional position and state of each of working machines used for modifying topographic and geological features or improving ground and underground conditions, such as a hydraulic excavator, a mine sweeping machine and a ground improving machine, thereby supporting and managing work carried out by the working machine.
SyndiGate Media Inc. (Japan's Komatsu reveals how to maximise construction drones, 2018) teaches value through workflows that enable everyone to understand who has moved what material, how much, and where. It is all about empowering worksites with the information they need to make data-driven decisions to reduce costs, ensure quality, and use resources efficiently.
KHL Group Ltd. (The view from above: One of the most visual manifestations of new technology is a drone flying above a construction site, but the data they can now provide is where things get really impressive, 2018) teaches Skycatch Explore1 drone autonomously flies over job sites to create 3D site maps and models. This map data will be used for Komatsu 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLAHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623